    Case 5:21-cv-03196-SAC Document 4 Filed 09/01/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


DAVID A. YARBROUGH,

                               Petitioner,

           v.                                         CASE NO. 21-3196-SAC

STATE OF KANSAS,


                               Respondent.


                     NOTICE AND ORDER TO SHOW CAUSE



     This matter is a petition for writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254.1 The Court has conducted an initial

review of the Petition under Rule 4 of the Rules Governing Section

2254 Cases in the United States District Courts and has identified

several deficiencies. Thus, the Court will direct Petitioner to

show cause, in writing, why Grounds 2, 3, 4, and 5 of his petition

should not be summarily dismissed for the reasons discussed below.

Background
     In 2011, a jury convicted Petitioner of three counts of rape,

four counts of aggravated indecent liberties with a child, and eight

counts of aggravated criminal sodomy. Yarbrough v. State, 2020 WL

5740891, *1 (Kan. Ct. App. 2020) (unpublished opinion) (Yarbrough

II), rev. denied Aug. 10, 2021. The Wyandotte County District Court

sentenced Petitioner to a controlling sentence of life with no

parole eligibility for 50 years.           State v. Yarbrough, 2013 WL


1 Don Langford, the current Warden of Ellsworth Correctional Facility where
Petitioner is confined, is hereby substituted as Respondent pursuant to Rule
2(a) of the Rules Governing Section 2254 Cases in the United States District
Courts and Rules 25(d) and 81(a)(4) of the Federal Rules of Civil Procedure.
   Case 5:21-cv-03196-SAC Document 4 Filed 09/01/21 Page 2 of 8




3791793, *5 (Kan. Ct. App. 2013) (unpublished opinion) (Yarbrough

I), rev. denied Feb. 18, 2014.

     Petitioner timely appealed. Id. at 1. The Kansas Court of

Appeals (KCOA) affirmed his convictions and sentence, the Kansas

Supreme Court (KSC) denied his petition for review, and the United

States Supreme Court denied his petition for writ of certiorari.

See id.; Yarborough v. Kansas, 574 U.S. 836 (2014). Petitioner then

timely filed a pro se motion for habeas relief under K.S.A 60-1507.

Yarbrough II, 2020 WL 5740891, at *1. The district court denied the

motion, the KCOA affirmed the denial, and the KSC denied the

subsequent petition for review. Id. Petitioner timely filed his

federal habeas petition in this Court on August 27, 2021. (Doc. 1.)

Exhaustion

     A    state    prisoner   must   exhaust    all   available    state-court

remedies before pursuing federal habeas relief unless it appears

there is an absence of available state corrective process or

circumstances exist that render such process ineffective to protect

the petitioner’s rights. See 28 U.S.C. § 2254(b)(1); see also Bland
v. Simmons, 459 F.3d 999, 1011 (10th Cir. 2006) (“A state prisoner

generally must exhaust available state-court remedies before a

federal    court    can   consider   a   habeas   corpus      petition.”).    The

exhaustion    requirement     exists     to   “give   state    courts   a    fair

opportunity to act on [his] claims.” O’Sullivan v. Boerckel, 526

U.S. 838, 844 (1999) (citing Castille v. Peoples, 489 U.S. 346, 351

(1989)).

     To satisfy the exhaustion requirement, Petitioner must have
presented the very issues raised in the federal petition to the

Kansas Supreme Court, either by way of direct appeal or by state
     Case 5:21-cv-03196-SAC Document 4 Filed 09/01/21 Page 3 of 8




post-conviction       motion,   or    “[i]n    all    appeals   from   criminal

convictions or post-conviction relief on or after July 1, 2018,” he

must have presented a claim to the KCOA and the KCOA must have

denied relief. See Picard v. Connor, 404 U.S. 270, 275-76 (1971);

Kansas Supreme Court Rule 8.03B(a). Petitioner bears the burden to

show he has exhausted available state remedies. Miranda v. Cooper,

967 F.2d 392, 398 (10th Cir. 1992); see also Parkhurst v. Pacheco,

809 Fed. Appx. 556, 557 (10th Cir. 2020).

      Petitioner asserts six grounds for relief in his federal habeas

petition. Ground 1 relies upon issues presented to the state courts

in his direct appeal. (Doc. 1, p. 5.) See Yarbrough I, 2013 WL

3791793, at *1. Because Petitioner filed a petition for review from

the KCOA’s decision, the Court can presume for initial screening

purposes that these issues were raised in the petition for review

as   well.   Similarly,      Ground    6,     which   addresses     Petitioner’s

competency to stand trial, appears to have been exhausted in the

state courts. (Doc. 1, p. 46.) See Yarbrough II, 2020 WL 5740891,

at *2-8.
      Grounds 2, 3, 4, and 5, however, were not exhausted in the

state courts. As Ground 2, Petitioner alleges that the “[t]rial

court gave an erroneous reasonable doubt instruction.” (Doc. 1, p.

17.) As Ground 3, Petitioner alleges that jury instruction on rape

made it a strict liability crime, in violation of K.S.A. 21-3201.”

Id. at 22. As Ground 4, Petitioner first asserts that “[s]everal

instances     of     prosecutorial     misconduct      violated      [his]    Due

Process/Fair       Trial   Rights   under   the   United   States    and   Kansas
Constitutions.” Id. at 26. More specifically, he points to the

prosecution’s “use[ of] false testimonial evidence” of the victim,
    Case 5:21-cv-03196-SAC Document 4 Filed 09/01/21 Page 4 of 8




he alleges that the prosecutor admitted that she allowed the victim

“to ‘rehearse’ her testimony in [the prosecutor’s] office before”

the jury trial, and he contends that the prosecutor knowingly

solicited perjured testimony from the victim. Id. at 32-34, 36-37.

      As Ground 5, Petitioner alleges that trial counsel provided

unconstitutionally ineffective assistance by failing to: (1) object

to the victim’s testimony as immaterial and false; (2) adequately

explain to the jury the “‘Hate Vendetta’” the victim and her family

had against the defendant; (3) otherwise discredit the victim’s

testimony; (4) continuously object to the victim’s testimony; (5)

call the victim’s sister as a defense witness; and (6) argue

mitigating circumstances.2 Id. at 38-44.

      Petitioner acknowledges that he did not raise the issues that

now constitute Grounds 2, 3, 4, and 5 in his direct appeal, but he

contends he raised them in his 60-1507 motion. While that may be

true, to exhaust an issue for purposes of federal habeas relief,

one must present it to the state appellate courts. The appellate

brief filed in the appeal from the denial of Petitioner’s 60-1507
motion raises only one issue:        whether “[t]he district court erred

in denying Yarbrough’s (competency based) habeas corpus claim on

the basis of untimeliness and failure to establish evidence of

incompetency at the time of trial.” Yarbrough v. State, Brief of

Appellant, 2019 WL 6977242, at *1, 6. This is reflected in the KCOA

opinion in the case. See Yarbrough II. Thus, Grounds 2, 3, 4, and

5 have not been exhausted.




2 Although Petitioner raised ineffective assistance of trial counsel claims in
his direct appeal, those arguments were based on different allegations of
ineffective assistance. See Yarbrough I, 2013 WL 3791793, at 12-14.
   Case 5:21-cv-03196-SAC Document 4 Filed 09/01/21 Page 5 of 8




     “Generally, a federal court should dismiss unexhausted
     claims without prejudice so that the petitioner can
     pursue available state-court remedies. However, dismissal
     without prejudice for failure to exhaust state remedies
     is not appropriate if the state court would now find the
     claims procedurally barred on independent and adequate
     state procedural grounds.” Grant v. Royal, 886 F.3d 874,
     891-92 (10th Cir. 2018) (internal citations and quotation
     marks omitted).


     If Petitioner were to return to the state courts to pursue

state-court remedies on these issues, the state courts would likely

find his claims to be procedurally barred on independent and

adequate state procedural grounds. K.S.A. 60-1507(c) states:                   “The

sentencing court shall not be required to entertain a second or

successive     motion   for   similar    relief   on   behalf       of   the   same

prisoner.” Moreover, because the bases for Grounds 2, 3, and 4 are

alleged trial errors, the state courts would likely find those

claims barred by Kansas Supreme Court Rule 183(c)(3), which states:


     “A proceeding under K.S.A. 60-1507 ordinarily may not be
     used as a substitute for direct appeal involving mere
     trial errors or as a substitute for a second appeal. Mere
     trial errors must be corrected by direct appeal, but trial
     errors affecting constitutional rights may be raised even
     though the error could have been raised on appeal,
     provided exceptional circumstances excuse the failure to
     appeal.”
     Because Kansas state courts likely would deem the claims

articulated in Grounds 2, 3, 4, and 5 procedurally barred, for

purposes of federal habeas review there is a procedural default.

Grant, 886 F.3d at 892. Petitioner may overcome this only if he can

“demonstrate cause for the default and actual prejudice as a result
of the alleged violation of federal law, or demonstrate that the

failure   to   consider   the   claims    will    result   in   a    fundamental

miscarriage of justice.” See Hamm v. Saffle, 300 F.3d 1213, 1216
      Case 5:21-cv-03196-SAC Document 4 Filed 09/01/21 Page 6 of 8




(10th Cir. 2002) (quoting Coleman v. Thompson, 501 U.S. 722, 750

(1991)).

       To   demonstrate       cause,   Petitioner    must    “show    that   some

objective factor external to the defense impeded [his] efforts to

comply with the State’s procedural rules.” See Murray v. Carrier,

477 U.S. 478, 488 (1986). If Petitioner fails to demonstrate cause,

the Court need not consider whether he can establish the requisite

prejudice. See Klein v. Neal, 45 F.3d 1395, 1400 (10th Cir. 1995).

The “fundamental miscarriage of justice” exception is available

only in the “extraordinary” case of one who is “innocent of the

crime.” Gilbert v. Scott, 941 F.3d 1065, 1068 n.2 (10th Cir. 1991).

To support a claim of actual innocence, Petitioner “must show that

it is more likely than not that no reasonable juror would have found

[him] guilty beyond a reasonable doubt.” See Schlup v. Delo, 513

U.S. 298, 327 (1995). Ordinarily, this exception “requires [the]

petitioner to support his allegation of constitutional error with

new    reliable    evidence—whether       it    be   exculpatory       scientific

evidence, trustworthy eyewitness accounts, or critical physical
evidence—that was not presented at trial.” Id. at 324.

       Accordingly, the Court will direct Petitioner to show cause,

in writing, why Grounds 2, 3, 4, and 5 of the petition should not

be summarily dismissed as procedurally defaulted. Petitioner may

show cause and prejudice or show that review of these Grounds is

required     to   avoid   a    fundamental     miscarriage    of     justice.   If

Petitioner fails to make this showing or fails to file a timely

response, the claims in Grounds 2, 3, 4, and 5 will be dismissed.
Failure to State a Claim that is Actionable in Habeas

        A federal court may grant habeas relief to a state prisoner
     Case 5:21-cv-03196-SAC Document 4 Filed 09/01/21 Page 7 of 8




only if the prisoner first shows that the state court’s decision

either (1) “was contrary to . . . clearly established Federal law,”

(2) “involved an unreasonable application of clearly established

Federal law,” or (3) “was based on an unreasonable determination of

the facts in light of the evidence presented in the State court

proceeding.” 28 U.S.C. § 2254(d). “[I]t is not the province of a

federal habeas court to reexamine state-court determinations on

state law questions. In conducting habeas review, a federal court

is   limited    to   deciding    whether    a   conviction    violated   the

Constitution, laws, or treaties of the United States.” Estelle v.

McGuire, 502 U.S. 62, 67-68 (1991). In other words, “[f]ederal

habeas relief does not lie for errors of state law.” Id. at 67. A

petitioner cannot obtain federal habeas relief based on an alleged

violation of state law or erroneous interpretation of state law

unless the alleged error implicates the federal Constitution. See

Bradshaw v. Richey, 546 U.S. 74, 76 (2005).

      As noted above, Ground 3 alleges that the jury instruction

given on the rape charges violated K.S.A. 21-3201. (Doc. 1, p.
22.) The petition references Kansas state law and does not assert

a violation of Petitioner’s federal constitutional rights. The

Court will therefore direct Petitioner to show cause, in writing,

why Ground 3 should not be summarily dismissed for failure to

state a claim that is actionable or cognizable in federal habeas.

Conclusion

      In summary, Petitioner is directed to show why the Court should

not dismiss Grounds 2, 3, 4, and 5 as procedurally defaulted and
why the Court should not dismiss Ground 3, in the alternative, for

failure to state a claim that is actionable in federal habeas.
   Case 5:21-cv-03196-SAC Document 4 Filed 09/01/21 Page 8 of 8




     IT IS THEREFORE ORDERD that Petitioner is granted until October

1, 2021, in which to show good cause, in writing, to the Honorable

Sam A. Crow, United States District Judge, why his Grounds 2, 3, 4,

and 5 for habeas relief should not be dismissed for the reasons

stated above. The clerk is directed to substitute Don Langford,

Warden of Ellsworth Correctional Facility, as Respondent in this

action.


     IT IS SO ORDERED.

     DATED:   This 1st day of September, 2021, at Topeka, Kansas.




                                 S/ Sam A. Crow

                                 SAM A. CROW
                                 U.S. Senior District Judge
